Title: Virginia Delegates to Thomas Nelson, 20 August 1781
From: Virginia Delegates
To: Nelson, Thomas

 
Sir
Philada. Augst. 20th. 1781
We have the honor to inclose herewith to your Excellency a copy of the correspondence between us & the Executive of this State relative to a legal process instituted by Simon Nathan against the goods imported in the Ship Franklin on account of the State of Virginia: with sundry papers relative to a charge against Mr. Gabriel Penn to which the Committee of Commerce request the attention of the Executive:
In consequence of your Excellency’s on the subject of salt, we have obtained from Congress passports for the importation of fifty thousand bushels of that article from the Island of Bermudas, which the President informs us he has already transmitted to you by Express.
We have the honor to be with the highest respect & esteem Yr. Excelly’s Obt. & humble servants.
Jos: Jones.J. Madison JunrTheok. BlandEdm: Randolph
